AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


United States of America                                        DEFAULT
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-02854-APG-GWF
Raymond W Crihfield, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Default Judgment is entered in favor of Plaintiff United States of America and against Defendant
Discover Bank. Plaintiff's federal tax liens (in the amount of the current balance of the taxpayer's federal tax
liabilities, which is $326,664.32 plus interest accruing after 10/19/2018) against the Windsong and Hardy
properties have priority over any interest that defendant Discover Bank might have in those properties.




         10/30/2018
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
